*462Judgment, Supreme Court, New York County (Kibbie F. Payne, J.), entered April 29, 2004, which granted petitioner’s application to annul respondent’s determination denying him accidental disability retirement benefits and awarded petitioner such benefits, unanimously reversed, on the law, without costs, the petition denied and the proceeding dismissed. Order, same court and Justice, entered May 16, 2005, which denied petitioner’s application to hold respondents in civil contempt, unanimously affirmed, without costs.
Given the credible medical evidence in the record that petitioner’s cancer did not result from his exposure to dust, smoke and debris at the time of the collapse of the World Trade Center and its aftermath, the Board of Trustees’ denial of accidental disability retirement benefits had a rational basis. Concur—Tom, J.P., Andrias, Friedman, Sullivan and Malone, JJ. [See 4 Misc 3d 530 (2004).]